ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on November 1, 1977 (351 So.2d 1077) affirming in part and reversing in part the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 5, 1979, 372 So.2d 1370 and mandate now lodged in this court, affirmed in part and reversed in part and remanded with directions
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on December 7, 1977 is withdrawn the judgment of this court filed in this cause November 1, 1977 except as is affirmed by the judgment of the Supreme Court dated July 5, 1979 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed as it pertains to the separate sentence for the crimes of *1134robbery and display of a firearm during the commission of a felony is quashed and the cause is remanded to the trial court with directions to vacate the sentence imposed for the later crime. Costs allowed shall be taxed in the trial court (Rule 3.16 b Florida Appellate Rules).